        Case 1:19-cv-01796-PEC Document 135 Filed 01/28/20 Page 1 of 2




          In the United States Court of Federal Claims
                                       No. 19-1796C

                               (E-filed: January 28, 2020)

                                           )
 AMAZON WEB SERVICES, INC.,                )
                                           )
               Plaintiff,                  )
                                           )
 v.                                        )
                                           )
 THE UNITED STATES,                        )
                                           )
               Defendant,                  )
                                           )
 and                                       )
                                           )
 MICROSOFT CORP.,                          )
                                           )
               Intervenor-defendant.       )
                                           )

                                 SCHEDULING ORDER

       On January 15, 2020, the court entered a scheduling order to govern the briefing of
four motions: (1) plaintiff’s motion to supplement the administrative record and/or for
discovery; (2) defendant’s partial motion for dismissal; (3) intervenor-defendant’s partial
motion for dismissal; and (4) plaintiff’s motion for temporary restraining order and/or
preliminary injunction (TRO/PI). See ECF No. 115. And on January 20, 2020, plaintiff
filed an additional motion, seeking to complete the administrative record. See ECF No.
127. The court directed the a parties to file a joint status report explaining the impact of
the additional motion on the previously-set schedule. See ECF No. 131.

       In response to the court’s order, the parties filed a joint status report on January
27, 2020. See ECF No. 134. Therein, the parties note that, in briefing the motion to
complete the administrative record, they will abide by the deadlines as set pursuant to this
courts rules. See id. at 1. They do not request extensions of those deadlines.

        The parties do, however seek an extension of the deadlines associated with
plaintiff’s motions for TRO/PI. See id. at 2. Plaintiff filed its motions on January 22,
        Case 1:19-cv-01796-PEC Document 135 Filed 01/28/20 Page 2 of 2



2020. See ECF No. 130. Responses to the motions are presently due to be filed on or
before January 29, 2020, but defendant and intervenor-defendant request two additional
days to prepare their responses because of the “highly technical allegations” included in
plaintiff’s motions. See ECF No. 134 at 2. Defendant proposes that two days be added
to the response deadlines, the reply deadline, and the date by which the parties request the
court issue its ruling. Id. Plaintiff does not object. Id. at 3.

        Accordingly, for good cause shown, the court modifies the schedule for briefing
plaintiff’s motions for TRO/PI, as follows:

       January 31, 2020     Defendant and defendant-intervenor shall FILE their
                            responses to plaintiff’s motions for TRO/PI

       February 5, 2020     Plaintiff shall FILE its reply in support of its motions for
                            TRO/PI

The court will endeavor to issue a ruling on the motions for TRO/PI by February 13,
2020. The court notes that, in order to facilitate this enlarged schedule, defendant has
agreed “not to proceed with the issuance of substantive task orders on the Joint Enterprise
Defense Infrastructure (JEDI) contract until February 14, 2020.” Id.

      All other deadlines included in the court’s January 15, 2020 scheduling order, ECF
No. 115, remain in effect.

       IT IS SO ORDERED.

                                                 s/Patricia E. Campbell-Smith
                                                 PATRICIA E. CAMPBELL-SMITH
                                                 Judge




                                             2
